  

UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF NEW YOR

 

 

 
 

In re Terrorist Attacks on September 11,2001 | 03 MDL 1570 (GBD)\(SN)
ECF Case

 

 

 

  

This document relates to:
Lloyd A. Abel Sr. et al. v. Islamic Republic of Iran, No. 1:18-cv-11837 (GBD) (SN)

[ESSE | ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS
ON BEHALF OF ABEL PLAINTIFFS IDENTIFIED IN EXHIBITS A AND B III

 

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, Plaintiffs in Abel I/I, who are each a spouse, parent, child, or
sibling (or the estate of a spouse, parent, child, or sibling) of a victim killed in the terrorist
attacks on September 11, 2001 (as identified on Exhibit A), or the estate of an individual who
was killed in the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and the
Judgment by Default for liability only against Defendant Islamic Republic of Iran (the “Iran
Defendants”) entered on September 3, 2019 (ECF No. 5048), together with the entire record in
this case; it is hereby

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and

instrumentalities of sovereign defendants; and it is

 

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Abel III, as identified in the attached Exhibit A, who are each a spouse,
parent, child, or sibling (or the estate of a spouse, parent, child, or sibling) of an individual killed

in the terrorist attacks on September 11, 2001, as indicated in Exhibit A; and it 1s

docs-100229566.1

 
Case 1:03-md-01570-GBD-SN Document 5584-1 Filed 01/15/20 Page 2 of 3

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Abel 777, as identified in the attached Exhibit B, who are each the estate
of a victim of the terrorist attacks on September 11, 2001, as indicated in Exhibit B, and it is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages
for decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B;
and it is

ORDERED that Plaintiffs identified in the expert reports attached as Exhibits B-1 to B-
12 to the Declaration of Jerry S. Goldman, Esquire (“Goldman Declaration”) (and identified in
Exhibit B) and annexed hereto, are awarded economic damages as set forth in Exhibit B and as
supported by the expert reports and analyses submitted as Exhibits B-] to B-12 to the Goldman
Declaration; and it is

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001
until the date of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on
this issue; and it is further

ORDERED that the remaining Abe/ Plaintiffs not appearing on Exhibits A or B, may

submit in later stages applications for damages awards, and to the extent they are for solatium or

-2-

docs-100229566.1

 
 

Case 1:03-md-01570-GBD-SN Document 5584-1 Filed 01/15/20 Page 3 of 3

by estates for compensatory damages or for decedents’ pain and suffering from the
September 11" attacks, they will be approved consistent with those approved herein for the
Plaintiffs appearing on Exhibits A and B.

SO ORDERED:

Oven Vy B Dore

 

GEORGE B) DANIELS
United States District Judge
Dated: New York, New York

docs-100229566.1

 

 
 

Case 1:03-md-01570-GBD-SN Document 5584-2 Filed 01/15/20 Page 1 of 2

Exhibit A

 

 
 

 

 

 

 

 

000‘000‘ZTS WLOL
‘ ‘ (paseacag) 4ojye | ! AeMuo . epua
000‘00S°8$ juaieg psofiem U¢Upy 2 I pusjg
_|
, 1 (paseacaq)
000‘0Sz‘r$ OURSIBAY sinuel4 OURSIBAY yuely sino7
Sutiq's
000‘0S2 ‘pS BUGIS ouesiaAy diylud ouesdaAy yued4 sino7y
QWeN owen
INNOWYV ju9p202q 11/6 XYINS DWN ise] SIPPIN GWEN 35414 SWeN SIPPIN SWEN S414
0} diysuolje}o . 3se . 3
SIDVANVG WOILv10s 4 19e. | SaLLNIWId SSILNIVId 44UINIVId S3aILNIVId 1,.4N3G393a 1N303930 41N30]93q

 

 

 

 

 

 

 

 

 

(Juapae0aq 11/6 JO oWeN Jse7 Aq Ayeaneqeyaly)

IgV OV X34

7402 Abed O2/ST/TO Pally c-~8SG wawWND0q NS-dED-OLSTO-PW-E0:T eased

 

 
Case 1:03-md-01570-GBD-SN Document 5584-3 Filed 01/15/20 Page i of 2

Exhibit B

 

 
wo an aou F wn bP

PP FB PB PB
ak WN PB OS

Case 1:03-md-01570-GBD-SN Document 5584-3 Filed 01/15/20 Page 2 of 2

EX. B to Abel

(Alphabetically by Last Name of 9/11 Decedent)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pecepent | CECEPENT | Kecepent Economic Non-Econamic TOTAL Damage
First Name Middle Cast Name Suffix Damage Damage Amount
Name Name Amount Amount
Lau rence C. Abel $709,220 $2,000,000 $2,709,220
Gary Albero $8,724,313 $2,000,000 $10,724,313
Louis F, Aversano Jr, $1,819,891 $2,000,000 $3,819,891
Samuel Ayala $1,536,006 $2,000,000 $3,536,006
Eric L. Bennett $5,105,420 $2,000,000 $7,105,420
Frank J. Bonomo $3,241,147 $2,000,000 $5,241,147
Gary | L. Bright $2,000,000 $2,000,000
Alejandro Castano $1,306,714 $2,000,000 $3,306,714
Ana M. Centeno $2,817,552 $2,000,000 $4,817,552
Mohammed S. Chowdhury $2,946,322 $2,000,000 $4,946,322
Edna Cintron $1,174,415 $2,000,000 $3,174,415
Kevin F. Cleary $3,315,667 $2,000,000 $5,315,667
Michael Curtin $2,966,495 $2,000,000 $4,966,495
Matthew Diaz $2,000,000 $2,000,000
Patricia F. DiChiaro $2,000,000 | $2,000,000
TOTALS $35,663,162 $30,000,000 $65,663,162

 

 

 
